DETAILED ACTION
Amendment received 4 September 2021 is acknowledged.  Claims 14-15, 17-18, and 20-31 are pending and have been considered as follows.

Allowable Subject Matter
Claims 14-15, 17-18, and 20-31 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 4 September 2011 have been fully considered as follows.

Applicant argues that the rejections under 35 USC 103 should not be maintained because “persons skilled in the art would not have a reasonable expectation of success that the alleged modification would result in the claimed invention” in that “the intermittent locking and unlocking of brake 13 of Murata ‘758, discussed with reference to FIG. 5, is only operative to slow the movement of the robot arm without stopping the arm” and “In contrast, the safety reaction identified in Brooks ‘121 is a stopping of the robot when an unexpected impact is encountered” (page 4 of Amendment).  Upon further consideration of the teachings of the cited references in view of Applicant’s argument, the rejections under 35 USC 103 are not maintained.

Applicant argues that the rejections under 35 USC 103 should not be maintained because “persons skilled in the art would not apply the speed control of Murata ‘758 when a brake is unlocked to the safety reaction of Brooks ‘121 which requires the robot to be stopped (i.e., braked, or locked)” in that “unlocking a brake [as per Murata ‘758] is inconsistent with the identified ‘safety condition’ cited in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cofer (US Pub. No. 2002/0186299), Braune (US Pub. No. 2003/0076224), Murata (US Pub. No. 2003/0192758), Haberer (US Pub. No. 2006/0049939), Merte (US Pub. No. 2008/0021597), Nihei (US Pub. No. 2010/0191372), Brooks (US Pub. No. 2014/0067121), Hirata (US Pub. No. 2014/0135984), Kikkeri (US Pub. No. 2015/0217455), and Franke (US Patent No. 9,122,266) disclose robot control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664